OPINION — AG — ** SCHOOL NURSE — COMPENSATION ** UNDER THE PROVISIONS OF 70 O.S. 1-116 [70-1-116], A SCHOOL NURSE IS SUBJECT TO THE MINIMUM SALARY AND INCREMENT PROVISIONS OF THE STATE STATUTES APPLICABLE TO PUBLIC SCHOOL TEACHERS; AND WHERE A BOARD OF EDUCATION ESTABLISHES A SALARY SCHEDULE FOR TEACHERS BASED ON DEGREE AND EXPERIENCE SO THAT TEACHERS RECEIVE MORE THAN THE MINIMUM SALARY AND INCREMENT REQUIRED BY STATE LAW, A SCHOOL NURSE IS ENTITLED TO BE COMPENSATED IN ACCORDANCE WITH SUCH SCHEDULE. (SCHOOL, LICENSE, CERTIFICATION, PAY) CITE: 70 O.S. 1-116 [70-1-116], 70 O.S. 5-117 [70-5-117] (DUTIES, POWER, AUTHORITY, BOARD OF EDUCATION) (JOE C. LOCKHART)